Per Curiam :
We need not discuss the admissibility of the letters referred to in the second assignment of error. If we concede they were improperly received in evidence, they did the plaintiff no harm. The learned judge below ruled the case upon, the construction of the article of agreement, and not upon the letters. He held that the paper called a lease, by which Solomon Hamer agreed to hire the engine and boiler from A. B. Farquhar, the plaintiff, was a conditional sale, and subjected them to execution and sale on the part of Hamer’s creditors. The construction of this paper was a question of law for the court, and the learned judge ruled it correctly. It is true, it was claimed to be a lease and the transaction a bailment, but it was not even so in form. It lacked the essential feature of a bailment, viz., a stipulation for a return of the property at the end of the term, in which respect the case differs from Rowe v. Sharp, 51 Pa. 26, where there was an express stipulation for the return to the bailor of the property at the termination of the bailment. It is of the essence of a contract of bailment that the article bailed be returned, in its own or some altered form, to the bailor, so that he may have his own again: Benjamin on Sales, 6; Stephens v. Gifford, 137 Pa. 219. Enlow v. Klein, 79 Pa. 488, stands upon its own peculiar facts, and to that extent is authority ; but, as remarked in Stadtfeld v. Huntsman, 92 Pa. 53, we will not go one step beyond it. The case in hand comes directly within the ruling of Stadtfeld v. Huntsman, and the agreement was clearly a conditional sale.
We notice that many of the Pennsylvania cases, referred to in the paper-book .of the appellee, are cited by the name of the reporter, in violation of the rule of court. Had this been observed upon the argument, the book would have been suppressed.- We regret to be obliged to call the attention of the Bar so frequently to the persistent violation of our rules in regard to the preparation of paper-books.
Judgment affirmed.